*216MEMORANDUM**
Balwinder Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000). We deny the petition for review.
The BIA did not abuse its discretion by denying Kaur’s motion to reopen as untimely as it was filed well after the 90-day filing deadline had lapsed. See 8 C.F.R. § 1003.2(c)(2) (a motion to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered”). The motion did not fall within the exception to the deadline found at 8 C.F.R. § 1003.2(c)(3)(ii) because Kaur did not demonstrate that her claim for relief from removal was legitimized by changed circumstances in India. See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004).
Kaur’s request for attorney’s fees is denied.
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.